LAW & MORAN

ATTORNEYS AT LAW
563 SPRING STREET, N.W.
TELEPHONE ATLANTA, GEORGIA 30308
(404) 814-3700 Www.LAWMORAN.COM FACSIMILE

(404) 842-7710

December 6, 2019

Honorable Steven D. Grimberg

Attn: KJ Jones, Courtroom Deputy Clerk
1767 United States Courthouse

75 Ted Turner Drive SW

Atlanta, GA 30303

Re: Nancy Giusto, Individually and as Surviving Spouse, and Nancy Giusto, as
Administratrix of the Estate of Michael Giusto, deceased v. International
Paper Company, Evoqua Water Technologies LLC, and Bilfinger Industrial
Services Inc.
U.S. District Court, NDGA, Atlanta Division
Civil Action File No.: 1:19-cv-646-SDG

Dear Ms. Jones:

We respectfully request that the above-referenced case not be put on a trial calendar for
the time periods of March 2, 2020 up and through March 5, 2020; March 9, 2020 up and through
March 12, 2020; April 3. 2020; April 9, 2020; April 10, 2020; April 29, 2020; April 30, 2020,
May 4, 2020; May 22, 2020; and August 3 up and through August 7, 2020. The purpose of these
leaves is out-of-town travel.

With best regards, I remain

 

Peter A. Law

PAL:bna
ce: All counsel of record (via ECF)

www.LawMoOrRAN.COM
